SULLIVAN, Judge
(dissenting):
It is clear from, the written annotations on the staff judge advocate’s submissions to the convening authority that the' convening authority took a poll of his subordinate commanders and considered their advice before he took his action on this case. The poll was adverse to appellant, since the polled commanders all disapproved the clemency re*494quest of appellant. This poll was a matter outside the record of this case, and appellant should have been notified of the unexpected and unusual development.
RCM 1107(b)(2) and (3), Manual for Courts-Martial, United States (1995 ed.), speak to the matters a convening authority may consider in taking his action. They state:
(2) When action may be taken. The convening authority may take action only after the applicable time periods under RCM 1105(c) have expired or the accused has waived the right to present matters under RCM 1105(d), whichever is earlier, subject to regulations of the Secretary concerned.
(3) Matters considered.
(A) Required matters. Before taking action, the convening authority shall consider:
(i) The result of trial;
(ii) The recommendation of the staff judge advocate or legal officer under RCM 1106, if applicable; and
(iii) Any matters submitted by the accused under RCM 1105 or, if applicable, RCM 1106(f).
(B) Additional matters. Before taking action the convening authority may consider:
(i) The record of trial;
(ii) The personnel records of the accused; and
(iii) Such other matters as the convening authority deems appropriate. However, if the convening authority considers matters adverse to the accused from outside the record, with knowledge of which the accused is not chargeable, the accused shall be notified and given an opportunity to rebut.
(Emphasis added.)
This rule is clear and unambiguous. Therefore, I conclude that, if a poll of subordinate commanders is permitted and it is adverse to the accused, the accused must be given an opportunity to respond.1 Fair play dictates such a conclusion, and the American servicemember deserves no less than a fair application of this Rule for Courts-Martial.
Accordingly, I would reverse and remand this .case for a new convening authority’s action — an action where the rules of disclosure are complied with. I know my view will not prevail in this case, but perhaps a future court will not allow such a secret polling of other commanders before the convening authority takes action.2 Congress gave the convening authority the important, quasi-judicial power to review the judgment and sentence of a court-martial. When the convening authority goes outside the record, under the Rules for Courts-Martial, he or she must disclose this to an accused and give the accused an opportunity to respond.

. In this case, a poll of subordinate commanders was taken to guide the convening authority in making the important clemency decision. What if, in another case in the future, a poll is taken of local religious leaders or local civilian community leaders? Are these secret polls not matters "outside the record” and something to be disclosed to the one seeking clemency? A clemency request is normally tailored to the one giving clemency. If the convening authority will be polling other people in making his or her decision, the accused in a just-completed trial should be made aware of this under a spirit of fairness, as well as under the clear meaning of RCM 1107(b)(3)(B)(iii).


. Chief Judge Benjamin N. Cardozo of the New York Court of Appeals, in 1931, stated:
More truly characteristic of dissent is a dignity, an elevation, of mood and thought and phrase. Deep conviction and warm feeling are saying their last say with knowledge that the cause is lost. The voice of the majority may be that of force triumphant, content with the plaudits of the hour, and recking little of the morrow. The dissenter speaks to the future, and his voice is pitched to a key that will carry through the years.
B. Cardozo, Law and Literature 36 (1931). In 1932, Chief Judge Cardozo was raised to the U.S. Supreme Court.